DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 10/26/2022.  Claims 1-6, 8-9, and 11-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites, “…wherein the seal comprises in the attachment section the bodywork side seal surface…”  The Examiner recommends that the Applicant insert commas as follows: “…wherein the seal comprises, in the attachment section, the  bodywork side seal surface…” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grudzewski et al. (U.S. Pat. 9590348) in view of Schmierer et al. (U.S. Pub. 20110317296).
Regarding claim 19, Grudzewski discloses a seal 24 comprising an attachment section (shown in Fig. 5 below) configured to be attached to a bodywork side surface of a base frame 30 (as seen in Fig. 5 below) and comprising a bodywork side sealing surface configured for facing towards the bodywork side surface (also shown in Fig. 5 below) and for sealing at least one feed-through opening 41 which is provided on the bodywork side surface, and comprising at least one locking element 10 for locking the seal 24 in the feed-through opening 41 (as seen in Fig. 7); and a grommet section 20 (see upper section 20 in Fig. 1) configured for feed-through of a cable harness (see discussion in col. 1, lines 14-17) and comprising an inner diameter sealing surface configured to seal against the cable harness where the grommet section 20 protrudes from the attachment section in an outboard direction (as shown in Fig. 1 below).
	Regarding claim 19, Grudzewski is discussed above, but fails to explicitly teach where the assembly is attached to a vehicle mirror.  The Examiner notes that Grudzewski teaches that his assembly is capable of being used in a vehicle, including routing cables through mirrors (see discussion in col. 1, lines 21-27).  Schmierer teaches an exterior rear view mirror with an electrical connection, within a vehicle, as seen in Fig. 1.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the assembly of Grudzewski with the exterior mirror of Schmierer, in order to provide a connection between different harnesses of a vehicle, as taught to be desirable by Grudzewski (see discussion in col. 1, lines 14-17).  
	Regarding claim 20, Grudzewski teaches a seal 24 configured to be attached to the base frame 30 for sealing at least one feed-through opening 41, which is provided on the bodywork side surface (as shown in Fig. 5 above), where the seal 24 comprises an attachment section attachable to the bodywork side surface of the base frame 30 and comprising at least one locking element 10 for locking the seal 24 in the feed-through opening 41 (as seen in Fig. 7), where the seal 24 further comprises a grommet section 20 (see upper section 20 in Fig. 1) configured for feed-through of a cable harness and protruding from the attachment section in a vehicle outboard direction (as shown in Fig. 5 above).

    PNG
    media_image1.png
    457
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    473
    477
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-6, 8-9, 11-18, and 21-22 are allowed.
Response to Arguments
With regards to the rejection of claims 19-20 in the Non-Final Rejection mailed on 08/12/2022, the Examiner submits the following.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Nov-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632